In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00391-CR
      ___________________________

       JACKIE LEE BIBBS, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 396th District Court
          Tarrant County, Texas
        Trial Court No. 11604104D


  Before Sudderth, C.J.; Walker and Meier, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Pro se Appellant Jackie Lee Bibbs was convicted of capital murder and

sentenced to life without parole, and his conviction was affirmed in 2012. 1 See Bibbs

v. State, 371 S.W.3d 564, 566 (Tex. App.—Amarillo 2012, pet. ref’d), cert. denied, 568
U.S. 1234 (2013). Six years later, he filed a “Motion for Discovery,” followed by a

notice of appeal.2

       On August 31, 2018, this court sent Bibbs a letter informing him of our

concern that we lacked jurisdiction over the appeal because the trial court had not

entered any appealable orders regarding his motion. See Tex. R. App. P. 26.2(a)(1);

State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011) (“[I]n Texas,

appeals by either the State or the defendant in a criminal case are permitted only when

they are specifically authorized by statute.”); see also Ragston v. State, 424 S.W.3d 49, 52

(Tex. Crim. App. 2014) (“Jurisdiction must be expressly given to the courts of appeals

in a statute.”). We informed Bibbs that unless he or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal by September 10,

2018, we would dismiss the appeal for want of jurisdiction.

       Bibbs’s case was transferred to our sister court pursuant to the Docket
       1

Equalization Act. See Tex. Gov’t Code Ann. § 73.001 (West 2013).
       2
        It appears that Bibbs is trying to appeal the denial of a postconviction motion
for discovery under article 39.14 of the code of criminal procedure. See Tex. Code
Crim. Proc. Ann. art. 39.14 (West Supp. 2018). However, there is no statutory
provision authorizing an appeal from such an order. See id.; see also Padilla v. State, No.
03-18-00065-CR, 2018 WL 3118542, at *2 (Tex. App.—Austin June 26, 2018, no pet.)
(mem. op., not designated for publication).

                                             2
      Bibbs filed a motion to extend time to file his response, which we granted,

extending his time to respond until October 22, 2018. Bibbs then filed a response,

but it does not show grounds for continuing the appeal. Therefore, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       /s/ Bonnie Sudderth

                                                       Bonnie Sudderth
                                                       Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 8, 2018




                                            3